An examination of the record in this case discloses that on March 18, 1914, motion for new trial was sustained, exceptions thereto saved, and plaintiffs in error given 90 days from and after such date within which to make and serve case. Thereafter, on June 17, 1914, an order was attempted to be made by the trial judge extending the time within which to make and serve case, and the same was served September 9, 1914. Defendant in error now moves to dismiss the appeal, for the reason the same was not served within the time granted or within a valid extension thereof. The 90 days originally granted by the court having expired on June 16, 1914, the court was without power or authority to make an extension of the same on June 17, 1914, and such purported order is null and void. See Parker v. Wadleigh, ante, 141 P. 781, and cases therein cited.
The appeal is therefore dismissed.
All the Justices concur. *Page 646